Case 1:19-cv-00434-CFC-CJB Document 216 Filed 07/20/20 Page 1 of 3 PageID #: 10262
                                                                                         WILMINGTON
                                                                                        RODNEY SQUARE

                                                                                          NEW YORK
                                                                                  ROCKEFELLER CENTER

                                                                                        James L. Higgins
                                                                                           P 302.571.5034
                                                                                           F 302.576.3543
                                                                                        jhiggins@ycst.com

                                             July 20, 2020

   BY E-FILE
   The Honorable Christopher J. Burke
   U.S. District Court for the District of
   Delaware
   844 North King Street
   Wilmington, DE 19801

         Re:     Pharmacyclics LLC v. Alvogen Pine Brook, LLC,
                 C. A. No. 19-434 (CFC) (CJB)

  Dear Magistrate Judge Burke:

          I write on behalf of Alvogen Pine Brook, LLC and Natco Pharma Ltd. (collectively
  “Alvogen Defendants”) to request the scheduling of a discovery teleconference to address related
  discovery issues together and in context. Because Plaintiffs unilaterally filed a request for a
  discovery conference without including Defendants’ issues and without advising the Court of
  interrelated issues requiring decision, the Alvogen Defendants are forced to file their discovery
  issues in response.

         The following attorneys, including at least one Delaware counsel and at least one lead
  counsel per party, participated in telephonic meet-and-confers on June 29, 2020 and July 11, 2020:

         Delaware Counsel: Jack Blumenfeld (Plaintiffs); James Higgins (Alvogen/Natco).

         Lead Counsel: Erica Andersen, Brianne Bharkhda & Chanson Chang (Pharmacyclics);
  Irena Royzman (Janssen); David Hanna (Alvogen/Natco).

         The disputes requiring judicial attention are:

         By Alvogen Defendants:




                                 Young Conaway Stargatt & Taylor, LLP
                        Rodney Square | 1000 North King Street | Wilmington, DE 19801
                          P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:19-cv-00434-CFC-CJB Document 216 Filed 07/20/20 Page 2 of 3 PageID #: 10263

  Young Conaway Stargatt & Taylor, LLP
  The Honorable Christopher J. Burke
  July 20, 2020
  Page 2

             1. The Court’s preferred procedure for resolving the parties’ disputes concerning the
                striking of expert opinions that the parties contend are untimely and the related
                discovery issues, set forth in item 2 below.1

             2. Completion of the following discovery pending resolution of the parties’ motions
                to strike expert opinions, in order to avoid disruption of the October 5, 2020 trial
                date:

                     a. Depositions of subpoenaed fact witnesses underlying Plaintiffs’ antedating
                        opinions that are the subject of Defendants’ motion to strike, including
                        named inventors and authors of asserted prior art references that Plaintiffs
                        are attempting to antedate (Drs. Advani, Hamdy, Pollyea, Loury, and Fyfe)
                        (see Plaintiffs’ Issue #1).

                     b. Plaintiffs’ termination of the deposition of named inventor Dr. Buggy
                        regarding his Declaration underlying Plaintiffs’ antedating opinions that are
                        the subject of Defendants’ motion to strike.

                     c. Deposition of Plaintiffs’ expert (Dr. Gozzo) offering opinions underlying
                        certain of Plaintiffs’ secondary considerations arguments, which are the
                        subject of Defendants’ motion to strike;

                     d. A date for supplementation of Defendants’ responsive expert reports, if
                        Plaintiffs’ expert opinions are not stricken;

                     e. A limited extension of discovery deadlines to accommodate the foregoing,
                        if Plaintiffs’ experts’ opinions are not stricken.

             3. Time limit for depositions of Drs. Myerson and Williams who provided expert
                reports pertaining to both the tablet and capsule cases.

             4. Whether Plaintiffs can rely on one defendant’s confidential information and
                documents produced in one case (but not the other) against a different defendant in
                the other case.

             5. Whether Plaintiffs’ expert Dr. Bodmeier, who served an infringement expert report,
                must be produced for a deposition.

             6. Whether Plaintiffs should serve updated reports from Plaintiffs’ experts that reflect
                Plaintiffs’ withdrawal of the report from Plaintiffs’ expert, Dr. Coutre.

  1
   Plaintiffs filed a motion to strike certain opinions of Defendants’ experts on July 17, 2020.
  Defendants have related applications to strike certain opinions of Plaintiffs’ experts, which
  necessitated the Defense expert opinions about which Plaintiffs complain in their motion.
Case 1:19-cv-00434-CFC-CJB Document 216 Filed 07/20/20 Page 3 of 3 PageID #: 10264

  Young Conaway Stargatt & Taylor, LLP
  The Honorable Christopher J. Burke
  July 20, 2020
  Page 3



         Because expert discovery closes on August 13, 2020, Defendants respectfully request a
  teleconference at the Court’s earliest convenience.

         Although this list of issues may appear long, most of them are interrelated, and the Alvogen
  Defendants believe they can address the disputes in letter submissions of 7 pages per party, with
  no more than 2 pages permitted for the issue relating to fact depositions of non-party witnesses
  who are now under subpoena. We appreciate the Court’s consideration of this request for
  expansion of the briefing limits.

                                               Respectfully,

                                               /s/ James L. Higgins

                                               James L. Higgins (No. 5021)

  cc:      All Counsel of Record (via CM/ECF and e-mail)
  26794279.1
